Citation Nr: 0328282	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-03 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to service connection for varicose veins of 
the right leg for the purpose of accrued benefits.

4.  Entitlement to service connection for a left leg 
disability, claimed as a foot injury, for the purpose of 
accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L. M.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1946.  He died on February [redacted], 2001.  The appellant 
is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2001 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On May 15, 2003, the appellant appeared and testified at a 
personal hearing  before the undersigned Acting Veterans' Law 
Judge at the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for varicose 
veins of the right leg and a left leg disability, claimed as 
a foot injury, for the purpose of accrued benefits are the 
subject of the remand portion of this decision.




FINDINGS OF FACT

1.  The veteran's causes of death were metastatic prostate 
cancer, a myocardial infarction, and kidney/liver failure.

2.  Prostate cancer and disease of the heart, kidneys, and 
liver were not present during the veteran's active service or 
until many years thereafter.

3.  There is no competent medical evidence relating any of 
the veteran's causes of death to his period of active service 
or to the year following his separation from service.

4.  During the veteran's life, service connection was not in 
effect for any disability.

5.  During his life and at the time of his death, the veteran 
was not rated as totally disabled by reason of service 
connected disabilities.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not warranted.  See 38 U.S.C.A. §§ 1110, 
1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.312 (2003).

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 (West 2002) is not warranted.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. § 3.22 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to her 
claims which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to the benefits which the appellant is 
seeking.  In a September 2001 letter, the RO notified the 
appellant of the evidence she might submit to substantiate 
her claims.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the appellant's claims and that the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
her appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
to DIC under the provisions of 38 U.S.C.A. § 1318 on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).



I. Service Connection for Cause of Death

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  See 38 U.S.C.A. §  1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Malignant tumors and 
cardiovascular-renal disease may be presumed to have been 
incurred in service if the disease is manifested to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2003).

The veteran's death certificate listed his causes of death as 
end-stage metastatic prostate cancer, massive MI [myocardial 
infarction], renal failure, and liver failure.  VA treatment 
records show that the veteran was diagnosed with prostate 
cancer by biopsy in June 2000.

At the time of his death, the veteran was not service 
connected for any disability.  His service medical records 
are entirely negative for prostate cancer and for any disease 
of the heart, kidneys, or liver.  The appellant has not 
contended that disease of the prostate gland, heart, kidneys, 
or liver was present during the veteran's period of active 
service in the 1940s or during the year following his 
separation from service in December 1946.  The Board notes 
that she made no such contention at the hearing in May 2003.  
There is no competent medical evidence relating the veteran's 
causes of death to his period of active service or to the 
year following his separation from service.  There is thus no 
evidence whatsoever in support of the appellant's claim for 
service connection for the cause of the veteran's death.  The 
Board must, therefore, conclude that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, and entitlement to that benefit 
is not established.  See 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).    


II. DIC Under 38 U.S.C.A. § 1318

A surviving spouse may be eligible for DIC if the veteran who 
dies, not as the result of his own willful misconduct, was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability rated totally 
disabling if- (1) the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318 (West 2002).

38 C.F.R. § 3.22 (2002), a regulation pertaining to DIC 
benefits for survivors of certain veterans rated totally 
disabled at time of death, provides as follows:

    (a) Even though a veteran died of non-service-connected 
causes, VA 
will pay death benefits to the surviving spouse or children 
in the same 
manner as if the veteran's death were service-connected, if:
    (1) The veteran's death was not the result of his or her 
own willful 
misconduct, and
    (2) At the time of death, the veteran was receiving, or 
was entitled 
to receive, compensation for service-connected disability 
that was:
    (i) Rated by VA as totally disabling for a continuous 
period of at 
least 10 years immediately preceding death; or
    (ii) Rated by VA as totally disabling continuously since 
the 
veteran's release from active duty and for at least 5 years 
immediately 
preceding death.
    (b) For purposes of this section, "entitled to receive" 
means that 
at the time of death, the veteran had service-connected 
disability rated 
totally disabling by VA but was not receiving compensation 
because:
    (1) VA was paying the compensation to the veteran's 
dependents;
    (2) VA was withholding the compensation under authority 
of 38 U.S.C. 
5314 to offset an indebtedness of the veteran;
    (3) The veteran had applied for compensation but had not 
received 
total disability compensation due solely to clear and 
unmistakable error 
in a VA decision concerning the issue of service connection, 
disability 
evaluation, or effective date;
    (4) The veteran had not waived retired or retirement pay 
in order to 
receive compensation;
    (5) VA was withholding payments under the provisions of 
10 U.S.C. 
1174(h)(2);
    (6) VA was withholding payments because the veteran's 
whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments 
based on a total service-connected disability rating; or
    (7) VA was withholding payments under 38 U.S.C. 5308 but 
determines 
that benefits were payable under 38 U.S.C. 5309.
    (c) For purposes of this section, "rated by VA as 
totally 
disabling" includes total disability ratings based on 
unemployability 
(Sec. 4.16 of this chapter).

In the instant case, at the time of his death in February 
2001, the veteran had no service connected disabilities.  It 
can, therefore, be seen that at death the veteran was not 
rated as totally disabled from service connected causes.  
Furthermore, at no time during his life was the veteran rated 
as totally disabled by reason of service connected 
disabilities.  In addition, he did not ever file a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).  

The appellant is not entitled to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2002), because the veteran was not ever rating 
totally disabled by service connected disabilities nor was he 
ever entitled to receive such compensation.  None of the 
provisions of 38 C.F.R. § 3.22 pertaining to being "entitled 
to receive" total compensation apply in this case.  
Specifically, it is not alleged and the evidence of record 
does not show that any rating action during the veteran's 
life contained clear and unmistakable error (CUE).  See 
38 C.F.R. § 3.105(a) (2002).  In fact, as the veteran never 
filed a claim for TDIU, his entitlement to that benefit was 
not at issue during his lifetime.  The Board concludes that 
there is no basis on which the appellant might be entitled to 
DIC under the provisions of 38 U.S.C.A. § 1318 (West 2002), 
and entitlement to that benefit is not established.  


III. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 2002) is denied.


REMAND

  At the time of his death, the veteran had claims pending 
for service connection for varicose veins of the right leg 
and for a left leg disability, claimed as a foot injury.  
Those claims were not adjudicated before the veteran's death 
in February 2001.  The appellant has asserted a claim of 
entitlement to accrued benefits based on the veteran's 
service connection claims which were pending at his death.  
Her accrued benefits claims were denied by a rating decision 
in September 2001.  The Board finds that, on those issues, a 
VA Form 646 received from the appellant's representative in 
April 2002, constituted a timely notice of disagreement.  See 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.301, 20.302 (2003).  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the accrued 
benefits issues.  See 38 C.F.R. § 19.26 (2003).  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has held that the proper course of 
action is to remand the matter to the RO.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).




Accordingly, the accrued benefits issues are hereby REMANDED 
for the following actions:

Appropriate action should be taken, 
including issuance of a statement of the 
case, on the appeal initiated by the 
appellant from the rating decision which 
addressed her accrued benefits claims.  
The appellant and her representative 
should be clearly advised of the need to 
file a timely substantive appeal if the 
appellant wishes to complete an appeal 
from that determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet. App. 238 (1999).

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	John L. Prichard
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



